Citation Nr: 0204373	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  96-47 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. 
§ 1922 (a) (West 1991).  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1951.  He was born in October 1931.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 determination by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA), 
that the veteran was not eligible for RH insurance under 38 
U.S.C.A. § 1922(a) (West 1991).

The veteran's claim was remanded by the Board in April 1998.  

By rating decision dated February 2000, the veteran was found 
to be incompetent.  J. G. has been appointed his guardian.


FINDINGS OF FACT

1.  In an August 1995 decision, the veteran was granted 
service connection, with a 50 percent rating, for post-
traumatic stress disorder (PTSD).  This is his only service-
connected disorder.

2.  The veteran filed an application for RH insurance in 
September 1995.

3.  The veteran was born in October 1931 and has had diabetes 
since around 1974.  

4.  The veteran's private doctor indicated in April 1996 that 
the veteran was 5'2", weighed 172 pounds, and had blood 
sugar of 346; he diagnosed the veteran with diabetic 
retinopathy and cataracts.  



5.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.


CONCLUSION OF LAW

The basic criteria for entitlement to RH Insurance under 38 
U.S.C.A. § 1922 have not been met. 38 U.S.C.A. §§ 1922(a) 
(West 1991); 38 C.F.R. § 8.0 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in March 1994.  He was 
described as 5'2", weighing 170 pounds.  

On a September 1994 hospitalization discharge summary, the 
examiner wrote that the veteran had had a history of Type II 
diabetes for the past 18-20 years.  

By rating decision dated August 1995, the veteran was granted 
service connection for PTSD and rated 50 percent disabling.  

In a July 1995 VA examination, it was noted that the veteran 
had had diabetes mellitus since perhaps around 1974, and used 
daily insulin. 

On the veteran's September 1995 application, he wrote that he 
had limited motion in his spine, dizzy spells, ulcers, and 
diabetes.  

In September 1995, the RO&IC denied the veteran's claim for 
Service-Disabled Veterans (RH) Insurance because he had 
diabetes, and did not meet the requirements for "good 
health."  

In the veteran's October 1995 Notice of Disagreement, he 
wrote that he was in good health.  He wrote that while he had 
diabetes, he still had normal functions of his mind and body.  
He wrote that the diabetes had not affected his heart, eyes, 
or mind.  He wrote that he had normal blood pressure, normal 
weight for his height, normal vision, normal circulation, no 
skin problems, no weight loss, and no diet, heart, or eye 
problems.  He indicated that he was 64 years old.

In December 1995, the RO&IC continued its denial of the 
veteran's claim.  It wrote that the veteran's medical records 
showed that he had been unable to work since 1988 because of 
problems with his eyes and back.  

In January 1996, Dr. J. K. wrote that the veteran had had 
extensive laser treatments in both eyes.  He wrote that the 
veteran was 5'2", weighing 172 pounds.  He wrote that the 
veteran's blood sugar was 346.  Diagnosis was diabetic 
retinopathy and cataracts.  

The veteran called the RO&IC in April 1996.  The veteran 
indicated that he monitored his blood sugar 5 times a day.  
He said he was pleased because his blood sugar was usually 
between 100 and 200 unless he was stressed, in which case it 
could go up as high as 500.  He indicated that his vision 
problem was cataracts.  

In April 1996, Dr. J. K. wrote that the veteran's chronic low 
back pain was currently stable.  He wrote that the veteran 
was taking insulin and following a diabetic diet.  

In an April 1996 letter, the RO&IC wrote asking that the 
veteran have the doctors who had treated him for his 
diabetes, back problem, and vision complete information on 
enclosed forms.  

In the veteran's November 1996 Substantive Appeal, he wrote 
that he felt he was in good health.  He wrote that while it 
was true he had diabetes, he thought it was controlled with 
diet and daily insulin.  He did not think he had any residual 
problems caused by his diabetes.  

By rating decision dated March 1997, the veteran's rating for 
PTSD was increased to 70 percent disabling.  

The veteran's claim was remanded in April 1998 to obtain 
Social Security Administration (SSA) records.  

After numerous letters to the SSA from the RO&IC, the SSA 
wrote that no disability claim had been filed by the veteran.  
It wrote that he was receiving retirement benefits only.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  He was informed of such evidence in his 
August 1996 Statement of the Case, and his March 1998 
Supplemental Statement of the Case.  Moreover, VA has 
conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
he has not identified any additional, relevant evidence that 
has not been requested or obtained.  Although the veteran was 
found to be incompetent in a March 2001 rating decision, all 
subsequent correspondence from the RO was sent to the 
veteran's custodian.  Also, the SSA has verified that the 
veteran is receiving retirement benefits only.  In addition, 
it is determined that the medical evidence of record is 
sufficient to consider his claim and that an additional 
medical examination is not necessary.  

For the aforementioned reasons, the veteran has been made 
aware of the information and evidence necessary to 
substantiate the claim, and there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  Therefore, 
veteran is not prejudiced by appellate review at this time 
without further RO development after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted. 38 U.S.C.A. § 1922(a) (West 
1991).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service connected 
disabilities.  The law requires the Secretary to establish 
"standards of good health" to determine if "the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life." 38 
U.S.C.A. § 1922(a) (West 1991); 38 C.F.R. § 8.0 (2001).  In 
response, the Secretary has promulgated Veterans Benefits 
Manual M29-1, Part V, Insurance Operations Underwriting 
Procedures (M29-1), which contains guidelines for evaluating 
applications for the various insurance programs administered 
by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on an August 1995 
grant of service connection for PTSD with a compensable 
rating; that much is not in dispute.  Thus, the only question 
at issue is whether the veteran is in "good health," aside 
from his service connected disabilities.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 % mortality.  M29-1, Part V, 
Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).  

The veteran was born in 1931, and on a September 1994 
discharge summary, the examiner noted that the veteran had 
had diabetes for the past 18-20 years.  According to the M29-
1 manual, a veteran over 60 who has had diabetes for over 15 
years is assigned 200 debits.  A veteran over 60 with 
diabetes and weighing 172 pounds and standing 5'2" is 
assigned 120 debits, with an additional 50 debits being 
assigned for the basic build rate being between 120 and 150 
debits.  The veteran has been diagnosed with retinopathy, and 
a veteran with diabetes diagnosed with retinitis, or 
retinopathy, is assigned 50 additional debits under the M29-1 
manual.  Based on these findings, the veteran's debit total 
is at 420.  M29-1, part V, Chapter 2, Diabetes.  

The debit total of 420 does not consider the veteran's blood 
sugar reading of 346 (recorded by Dr. J. K.) which could add 
another 200 debits to the total.  While the blood sugar 
reading of 346 is the only reading in the claims folder, the 
veteran contends that his blood sugar is usually between 100 
and 200 unless he is stressed.  Giving the veteran the 
benefit of the doubt, no debits will be assigned for his 
blood sugar reading.  However, the 420 total debits still 
exceeds the limit of 300 required for a finding of "good 
health."  M29-1, part V, Chapter 1, Advance Change 1-77, 
Paragraph 1.12d(1).  

Because the uncontroverted medical evidence clearly 
establishes the presence of diabetes with the veteran's 
mortality ratio of risk in excess of 300, the veteran can not 
be found to be in "good health." Veterans Benefits Manual 
M29-1, Part V, Insurance Operations Underwriting Procedures.  
As such, the veteran's application must be rejected due to 
ineligibility under 38 U.S.C.A. § 1922.


ORDER

The veteran is not eligible for RH insurance under 38 
U.S.C.A. § 1922(a) and the appeal with respect to this issue 
is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

